Citation Nr: 0510336	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to May 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal.

In an August 2002 rating decision, the RO granted service 
connection for residuals of frostbite of the feet.  

In a November 2003 decision, the Board denied the veteran 's 
service connection claim for residuals of cold injury to the 
hands, and the veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

The parties filed a Joint Motion for Remand, received in 
August 2004, indicating that a remand is required in order 
for the Board to request an additional VA examination.  On 
August 20, 2004, the Court issued an Order that vacated the 
November 2003 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to Court's Order, the Board finds that additional 
development is required.  

In July 2002, the veteran underwent a VA cold injury protocol 
examination.  He reported that he sustained cold injuries to 
his hands during his service in Korea.  Upon examination, the 
examiner noted that the veteran's hands and fingers were 
within normal limits.  An associated July 2002 x-ray report 
shows impressions of "arthritis as above of right hand" and 
"diffuse arthritic changes within the left hand."  The 
final diagnosis, in pertinent part, rendered by the examiner 
was bilateral osteoarthritis of the hands.  

According to a June 2002 VA Examination Request Worksheet, 
the examiner was requested to provide an opinion, in 
pertinent part, as to whether any current disability of the 
upper extremities is due to a cold injury.  As pointed out in 
the Joint Motion for...Remand, the July 2002 examiner failed to 
provide such an opinion in his report.  

Accordingly, the case must be REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA cold injury protocol examination 
to determine the etiology of his 
osteoarthritis of the hands.  The 
appellant is a combat veteran and his 
allegations of cold injury during the 
Korean Conflict are credible.  The 
examiner should review the claims folder, 
to include the July 2002 VA examination 
report and associated x-ray report of the 
hands, and provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran has current 
residuals of cold injury to the hands, 
including osteoarthritis, that is related 
to service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  Upon completion of the requested 
development, the RO should review the 
claims folder, to include any newly 
submitted evidence, and readjudicate the 
veteran's service connection claim for 
residuals of a cold injury of the hands.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




